DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,633,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 10, the reason for the allowance of the claims is the inclusion of the limitation of: the second volume is substantially free of the catalyst; and the boundary comprising a first leach depth from a first surface of the polycrystalline diamond material and a second, leach depth from a second surface of the polycrystalline diamond material, the second leach depth different than the first leach depth, the first leach depth and the second leach depth each selected to control at least one of thermal stability and impact resistance in claims 1, and substantially removing the catalyst from a second volume of the polycrystalline diamond material adjacent a side surface of the polycrystalline diamond material to a second leach depth to form a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676